Citation Nr: 1516782	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-20 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for pseudofolliculitis barbae (PFB).  

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for bilateral hearing loss.

3.  Entitlement to service connection for PFB.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for a deviated septum.

6.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board
ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, on behalf of the RO in Jackson, Mississippi.  

A motion for revision of a January 1977 rating decision denying service connection for PFB on the basis of clear and unmistakable error (CUE) has been raised by the record in the Veteran's October 30, 2009 statement, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for headaches and PFB are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed January 1977 rating decision, the RO denied a claim of service connection for PFB; the Veteran did not appeal this determination and new and material evidence was not received within a year of its issuance. 

2.  The evidence submitted since the January 1977 rating decision is not cumulative and redundant of the record at the time of the prior final denial, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PFB.

3.  In a November 2005 rating decision, the RO denied an application to reopen a previously denied claim of service connection for bilateral hearing loss; the Veteran did not appeal this determination and new and material evidence was not received within a year of its issuance. 

4.  The evidence submitted since the most recent final November 2005 RO decision is not cumulative and redundant of the record at the time of the prior final denial, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.

5.  The Veteran does not have bilateral hearing loss for VA purposes.  

6.  The Veteran's deviated septum is not a result of active military service.  


CONCLUSIONS OF LAW

1.  The RO's January 1977 and November 2005 rating decisions are final. 
38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

2.  New and material evidence having been received, the claims for service connection for PFB and bilateral hearing loss are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for a deviated septum are not met.  
38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Regarding the duty to notify, the AOJ sent a letter to the Veteran in December 2009, prior to the initial adjudication of his claims, advising him of the evidentiary requirements for service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The duty to notify is therefore met.

Regarding the duty to assist, all pertinent, identified medical records have been obtained, to include the Veteran's service treatment records (STRs) and VA outpatient records.  The Veteran was afforded VA examinations in January and February 2010 for his deviated septum and bilateral hearing loss claims, respectively, which are adequate for rating purposes.  Although neither examiner offered medical nexus opinions, none are needed.  As explained further below, there is no evidence of a current hearing loss disability, nor is there any credible evidence of an in-service event, injury or disease regarding the Veteran's deviated septum.  Accordingly, the duty to obtain a medical opinion for either issue is not triggered.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Since VA has obtained all relevant identified records and the duty to obtain a medical opinion was not triggered, its duty to assist in this case is also satisfied.

New and Material Evidence

In January 1977 rating decision, the RO denied service connection for PFB because there was no evidence of a current disability.  

In a November 2005 rating decision, the RO continued a prior denial of service connection for bilateral hearing loss.  The Veteran had claimed it as secondary to his service connected sinusitis and gastric indigestion with hiatal hernia; the RO denied the claim because there is no known link between hearing loss and these ailments.  The claim was also denied based on no evidence of hearing loss during military service or within one year of discharge.  

The Veteran was notified of the RO's January 1977 and November 2005 decisions, he did not appeal the decisions, and new and material evidence was not received within one year of their issuance.  Thus, the January 1977 and November 2005 rating decisions are final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

A February 2010 VA examination report discussing the nature and etiology of the Veteran's bilateral hearing loss has been associated with the record.  Also of record are the Veteran's competent and credible reports of a current PFB symptoms.  As this additional evidence pertains to elements of the claims that were previously found to be lacking and raises a reasonable possibility of substantiating the claims, it is, therefore, new and material, and the claims of service connection for PFB and bilateral hearing loss are reopened.


Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

At his February 2010 VA audiology examination, pure tone thresholds at 500, 1000, 2000, 3000, 4000 Hertz were 20, 20, 25, 15, and 20 in the right ear and 15, 15, 20, 15 and 20 in the left ear.  Speech recognition was 100 percent in the right ear and 94 percent in the left.  As none of the Veteran's hearing thresholds were 26 decibels or greater, and none of his speech recognition scores were less than 94 percent, he does not meet VA's requirements for a hearing loss disability.  Id.  No other records dated since the claim document hearing loss in accordance with 38 C.F.R. § 3.385.

Entitlement to service connection for bilateral hearing loss is therefore not established.  The Board acknowledges the Veteran's complaints regarding having hearing difficulties, which he is certainly competent to relate.  Nevertheless, it is clear that the diagnosis of bilateral hearing loss is not capable of lay observation, as it is based upon audiometric findings.  In the present case, the audiometric findings do not meet VA's threshold for considering hearing loss a disability for VA purposes.  38 C.F.R. § 3.385 . 

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the claim must be denied.

Deviated Septum

Regarding the first element of service connection, current disability, the Veteran has been diagnosed with a mild deviated septum.  Accordingly, the first element is satisfied.  However, the preponderance of the evidence demonstrates that the Veteran did not incur his deviated septum during service, and that it is not otherwise related to service.

Here, the Veteran asserts that his septum was damaged in boot camp, when he was struck in the face during pugil stick training.  The Veteran is competent to report such an injury.  However, the Board does not find him credible.  
Significantly, his service treatment records do not note any complaints, diagnoses or treatment of a deviated symptom or report of a facial injury, although the Veteran sought treatment for PFB, sinusitis, and other ailments on multiple occasions during his service.  On the occasions he was treated for sinusitis, he made no mention of any facial injury, and no deviated septum was identified during treatment, which weighs against his credibility.  In addition, his July 1975 separation examination noted a normal nose, and he specifically denied any ear, nose, or throat trouble in the accompanying report of medical history.  

There is no medical evidence documenting a deviated septum in the decades following service.  Significantly, he denied any history of nasal trauma in a February 1995 and October 1996 VA nose and sinus examinations for an unrelated claim.  Indeed, the earliest evidence of a deviated septum is found in the October 1996 report, some 20 years after the Veteran's separation, and his first mention of the alleged facial trauma in service was in September 2005, 30 years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection). 

Accordingly, the Veteran's recent statements concerning an alleged in-service nose injury are at odds with the remainder of the record and therefore lack credibility.  The Board therefore finds that a preponderance of the evidence weighs against a finding of an in-service injury, event or disease.  As the second element of service connection is not satisfied, the claim fails on that basis alone. 

Regarding the final element, nexus, the record does not include any competent evidence linking the Veteran's currently diagnosed deviated septum to his military service.  The Veteran is not competent to opine on this matter, which requires medical expertise, and as indicated above even if he were deemed competent his statements in this regard are not credible.

In sum, although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service injury, event or disease, or that the Veteran's deviated septum is causally related to his service.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. 
§ 3.102. For these reasons, the claim is denied.

ORDER

As new and material evidence has been received, the previously denied claim of service connection for PFB is reopened; to this limited extent, the appeal of this issue is granted.

As new and material evidence has been received, the previously denied claim of service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is denied.  

Service connection for a deviated septum is denied.  


REMAND

VA examinations are necessary for the claims for headaches and PFB.
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Updated VA treatment records should also be secured on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated since December 2011.

2.  Then schedule the Veteran for a VA examination to assess the nature and etiology of his PFB.  The examination should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be made available for review.  

Based on review of the record and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (probability of 50 percent or more) that any current PFB disability is attributable to the Veteran's military service.  In addressing this question, the examiner must comment on numerous documented physical profiles for PFB in the Veteran's STRs.

A comprehensive rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

3.  Then schedule the Veteran for a VA examination to assess the nature and etiology of his headaches.  The examination should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be made available for review.  

Based on review of the record and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (probability of 50 percent or more) that any current headache disability is attributable to the Veteran's military service.  In addressing this question, the examiner must comment on documented treatment for headaches in October 1973 and March 1974 in the Veteran's STRs.  
A comprehensive rationale must be provided for any opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

4.  Then readjudicate the claims.  If the benefits sought are not granted, furnish a Supplemental Statement of the Case, and afford the Veteran a reasonable opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


